UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4281


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SARHAIT LUCIO-ZAMUDIO,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:08-cr-00528-DKC-8)


Submitted:   March 31, 2011                 Decided:   April 4, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Marc Gregory Hall, HALL & CHO, P.C., Rockville, Maryland, for
Appellant. Barbara Suzanne Skalla, Assistant United States
Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sarhait Lucio-Zamudio appeals from her conviction for

conspiracy       to    distribute       and       to    possess       with   intent     to

distribute heroin, cocaine and methamphetamine and her resulting

eighteen-month         prison   sentence.              On   appeal,      Lucio-Zamudio’s

attorney has filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), asserting that there are no meritorious grounds

for appeal, but challenging the appropriateness of the given

sentence.      Lucio-Zamudio was informed of her right to file a pro

se supplemental brief but has not done so.                        The Government has

filed    a    motion    to    dismiss    the       appeal    on    the    basis   of   the

appellate waiver provision in Lucio-Zamudio’s plea agreement.

              A defendant may, in a valid plea agreement, waive the

right to appeal under 18 U.S.C. § 3742 (2006).                        United States v.

Manigan, 592 F.3d 621, 627 (4th Cir. 2010).                              We review the

validity of an appellate waiver de novo, and we will uphold a

waiver of appellate rights if the waiver is valid and the issue

being    appealed      is    covered    by    the      waiver.      United    States    v.

Blick, 408 F.3d 162, 168 (4th Cir. 2005).                         An appellate waiver

is valid if the defendant’s agreement to the waiver was knowing

and intelligent.            Id. at 169.           Generally, if a district court

fully questions a defendant regarding the waiver of appellate

rights       during    the    Federal        Rule      of   Criminal      Procedure     11

colloquy, and the record indicates that the defendant understood

                                              2
the full significance of the waiver and was not denied effective

assistance of counsel, the waiver is valid.                         United States v.

Johnson, 410 F.3d 137, 151 (4th Cir. 2005).

              A review of the Rule 11 hearing transcript confirms

that Lucio-Zamudio knowingly and intelligently waived her right

to    appeal.         In   her    plea    agreement,      Lucio-Zamudio       explicitly

waived the right to challenge any sentence under ten years, and

she confirmed at her Rule 11 hearing that she understood the

plea    agreement.          The       district    court    conducted       the   colloquy

required under Rule 11, ensuring that Lucio-Zamudio understood

the charges and potential penalties, and that she was competent

to    enter   the      plea.     We    therefore    conclude    that       Lucio-Zamudio

knowingly       and    intelligently        waived    the    right     to    appeal     her

sentence.       Because Lucio-Zamudio explicitly challenges only her

sentence      on    appeal,      we    further    conclude    that    Lucio-Zamudio’s

appeal falls squarely within the scope of the waiver provision,

and    we,      therefore,        grant     the    motion      to    dismiss       as   to

Lucio-Zamudio’s sentence.

              The      waiver         provision,     however,        did     not    waive

Lucio-Zamudio’s right to appeal her conviction.                            While defense

counsel does not assert any errors related to Lucio-Zamudio’s

guilty plea or convictions, the appeal waiver does not preclude

our review of Lucio-Zamudio’s conviction pursuant to Anders.                             In

accordance with Anders, we have thoroughly examined the entire

                                             3
record for any potentially meritorious issues not covered by the

waiver      and     have     found        none.     Accordingly,      we    deny    the

Government’s motion to dismiss as to Lucio-Zamudio’s conviction,

and we affirm the conviction.

             In sum, the Government’s motion to dismiss is granted

in   part    and    denied    in     part,       Lucio-Zamudio’s      appeal   of   her

sentence is dismissed, and her conviction is affirmed.                              This

court requires that counsel inform Lucio-Zamudio, in writing, of

her right to petition the Supreme Court of the United States for

further review.            If Lucio-Zamudio requests that a petition be

filed,   but      counsel     believes       that    such    a   petition   would    be

frivolous, then counsel may move in this court for leave to

withdraw from representation.                Counsel’s motion must state that

a copy thereof was served on Lucio-Zamudio.                         We dispense with

oral   argument       because       the    facts    and     legal    contentions    are

adequately        presented    in    the     materials      before    the   court   and

argument would not aid the decisional process.



                                                                    AFFIRMED IN PART;
                                                                    DISMISSED IN PART




                                             4